CRANDALL, Judge.
Appellant and respondent (ex-spouses, and hereafter mother and father, respectively) executed a “Consent Modification of Decree of Dissolution” in contemplation of the mother’s prospective remarriage and resettlement in Atlanta, Georgia, with the parties’ two minor children. Among the proposed modifications was that which granted the father (who resides in Missouri) temporary custody of both children one weekend each month from September through May. The father agreed to pay one-half of the children’s round trip air fare for making the monthly weekend visits. The parties could not agree on who would pay the other half and tendered that issue to the trial court with the proposed decree modifications.
The trial court approved the proposed modifications and ordered the mother to pay the disputed one-half of the children’s air fares. The latter order is the only one challenged on appeal. We affirm.
The mother argues that the father should have been ordered to pay all of the children’s transportation expenses, citing the parties’ disparate income and resources. While we agree that the financial circumstances of the parties is an important consideration in apportioning the expense of exercising child custody rights, see e.g. In Re Marriage of Hays, 594 S.W.2d 369, 371 (Mo.App.1980), an order apportioning the expense need not mirror the parties’ relative financial status. The trial court has broad discretion in making the apportionment, and the terms of the resulting order are reviewed only for a manifest abuse of that discretion. Taylor v. Taylor, 548 S.W.2d 866, 869 (Mo.App.1977).
Though the mother had been unemployed for several years at the time of this hearing, she and the children were residing permanently in an Atlanta suburb with the mother’s intended husband, who was *102spending a good part of his $1,800 net income each month on the mother’s and children’s support. Within the year prior to the hearing, the mother had realized $36,000 on the sale of her St. Louis residence, $25,000 of which she reinvested in the Atlanta residence. She continues to receive $800 each month from the father for child support. Moreover, in response to questions from her own attorney at the hearing in this cause, the mother said twice that “[she] will be able to handle any portion of the transportation costs that the Court may order [her] to pay.” Under the circumstances, the trial court’s order that she pay an estimated $300 per month in air fares is not “so arbitrary and unreasonable as to shock the sense of justice and indicate a lack of careful consideration,” Anderson v. Robertson, 402 S.W.2d 589, 593 (Mo.App.1966), and therefore was not an abuse of discretion.
Mother also contends the order was intended to punish her for moving to Atlanta with the children. The contention is not supported on a fair reading of the record. Rather, the record reflects the conscientious effort of the trial court to arrive at an equitable apportionment of the travel expenses.
The order is affirmed.
REINHARD, J., concurs.
KAROHL, P.J., dissents in separate opinion.